DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment to Claims, Abstract and Remarks filed on July 19, 2021 and Supplemental Amendment filed September 14, 2021 are acknowledged. 
2.2.	As a result of both Amendments Claims 2 and 4-6 have been canceled. Claim 1 has been amended by specifying that refluxing conducted at specific stirring speed in silicone oil bath and by incorporation of all limitations of canceled claims 2 and 4-6.
Support for the amendment was found in Applicant's Specification and previously filed claims. Therefore, no New Matter has been added with both amendments.

     Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	Upon further consideration of Applicant’s amendment to Claim 1 and arguments filed on September 14, 2021, Examiner  concluded that claimed subject matter of Claim 1  directed to Method for preparing biodegradable polyester elastomer using specifically prepared sulfated titania catalyst is novel and unobvious over available Prior art of Record. 
In this respect, note that Liu, Khodadadi and/or Enríquez, taken alone or in combination do not disclose all the limitations /steps for preparing sulfated titania catalyst with sufficient specificity. Therefore, Applicant's Claim 1 and dependent Claims 3 and 7-9 are allowed.
EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with
 Mr. Xu  on September 17, 2021.
5.	The application has been amended as follows.
	Replace  Abstract filed September 14, 2021 as shown below:
" A method for preparing a biodegradable polyester elastomer includes a  following steps comprising:  dissolving a predetermined amount of titanium dioxide in an
aqueous mixture of sulphuric acid, DI water, and ethanol to form a first solution; 
refluxing the first solution in a silicone oil bath and a stirring speed of 300-450 rpm at a temperature of 90-100°C to form a second solution; preparing a solid superacid catalyst by drying, grinding  and calcining sulfated titania  and using this catalyst to produce a biodegradable polyester elastomer."
      Conclusion
6.1.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 

/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763